Title: To James Madison from Nathaniel Fanning, 14 November 1804 (Abstract)
From: Fanning, Nathaniel
To: Madison, James


14 November 1804, New York. “Will you have the complaisance to lay the enclosed before the President of the United States and oblige an Old Revolutionary Officer; altho’ not personally acquainted with you—yet I have often heard you speak with delight both on the Floor of Congress and on that of the House of Delig⟨ates⟩ of the State of Virginia. Not being accustomed to address the Executive of the U. S. perhaps I have omitted some of the forms on such an occasion. If so, my ignorance must plead my excuse. If it is necessary that a Wafer or a Seal be put to the enclosed may I be permitted to beg the favour of you to see it done.”
